EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amendment No. 1 on Form 10-Q/A to the Quarterly Report of Atlantic Green Power Holding Company (the “Company”) on Form 10-Q for the quarter ended March 31, 2010 (the “Report”), I, R. Scott Byrne, Chief Operating Officer, Secretary and Treasurer of the Company, do hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1)the Report fully complies with the requirements of §13(a) or 15(d) of the SecuritiesExchange Act of 1934, 15 U.S.C. §78m or 78o(d), and, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: December 14, 2010 /s/ R. Scott Byrne R. Scott Byrne Chief Operating Officer, Secretary and Treasurer
